NO. 07-09-0278-CV
 
IN THE COURT OF APPEALS
 
FOR THE SEVENTH DISTRICT OF TEXAS
 
AT AMARILLO
 
PANEL C
 
MARCH 22, 2010
 
______________________________
 
 
EX PARTE JAMES G. MILLER 
 
_________________________________
 
FROM THE 237TH DISTRICT COURT OF LUBBOCK COUNTY;
 
NO. 2009547,036; HONORABLE SAM
MEDINA, JUDGE
 
_______________________________
 
Before QUINN, HANCOCK and PIRTLE, JJ.
DISSENTING OPINION
            I join the
majority in finding that the trial court had jurisdiction to hear this matter;
however, I write separately to dissent from the majority's finding that the
trial court did not erroneously dismiss this case.  A statutory expunction proceeding is civil
rather than criminal in nature.  Collin County Criminal District Attorney's
Office v. Dobson, 167 S.W.3d 625 (Tex.App.--Dallas 2005, no pet.).  On July 15, 2009, the trial court scheduled
this matter for a hearing.  Twelve days
later, on July 27th, 2009, the trial court summarily entered an order of
dismissal.  A trial court erroneously
dismisses a civil proceeding when it dismisses a proceeding without appropriate
due process.  Because Appellant was not
afforded the opportunity of a hearing or the procedural benefits of a summary
judgment proceeding, I would reverse the order of the trial court and remand
for further proceedings. 
 
                                                                                      Patrick A. Pirtle                                                                                                                                       Justice